KRAMER, Associate Judge,
concurring.
I concur, but write separately to expressly state that we render no opinion as to whether there was clear and unmistakable error in the 1948/1949 adjudications, or any subsequent adjudications, issues not before the Board when it issued the decision which *510is the subject of this appeal. See Russell v. Principi, 3 Vet.App. 310 (1992) (en banc); cf. Darrow v. Derwinski, 2 Vet.App. 303 (1992) (The BVA lacks jurisdiction to review determinations made by the Secretary of Veterans Affairs pursuant to 38 U.S.C. § 503(a) (formerly § 210(c)(2)).